Exhibit 10.1

Margaret A. Breya, the Senior Executive Vice President & Chief Marketing Officer
of MicroStrategy Incorporated (the “Company”), was appointed as an executive
officer of the Company on July 24, 2018. Ms. Breya’s current annual base salary
is $550,000 and her annual discretionary bonus target is $500,000. Her bonus
potential will be pro-rated for 2018 to reflect the time she is employed by the
Company in 2018. In connection with the commencement of her employment with the
Company, Ms. Breya received a one-time reporting bonus of $100,000, which is
recoverable by the Company if Ms. Breya resigns from her employment with the
Company within twelve (12) months of her start date. Additionally, in July 2018,
the Compensation Committee granted to Ms. Breya an option to purchase 75,000
shares of the Company’s class A common stock under the Company’s 2013 Stock
Incentive Plan, as amended. Ms. Breya is also entitled to perquisites and other
personal benefits to which all other executive officers below the CEO level are
entitled, as described in Exhibit 10.7 to the Company’s Annual Report on Form
10-K filed with the SEC on February 7, 2018, which description is incorporated
herein by reference.